Citation Nr: 0520288	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-18 517	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a depressive 
disorder.

2.  Entitlement to service connection for a disorder 
manifested by back pain.  

3.  Entitlement to service connection for a disorder 
manifested by a positive test for tuberculosis.  

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

5.  Whether new and material evidence has been received to 
reopen a claim of service connection for residuals of a right 
Achilles tendon injury.

6.  Whether new and material evidence has been received to 
reopen a claim of service connection for reflux esophagitis 
with hiatal hernia.

7.  Entitlement to a total rating based on individual 
unemployability (TDIU) due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who had active service from 
February 1976 to April 1979, and had a prior period of active 
duty for training (ACTDUTRA) from August to December 1975.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  The jurisdiction of the veteran's claims 
file was subsequently transferred to the Winston-Salem, North 
Carolina RO.  The veteran cancelled local hearings scheduled 
in May 1999 and June 2003.  A hearing before the undersigned 
was held in Washington, DC in February 2005.  

The veteran had also initially appealed the August 2002 
rating decision denial of service connection for alcoholism.  
He withdrew that appeal in writing in March 2004.

Although the RO has in effect reopened the claims for service 
connection for a right Achilles tendon disorder and for a 
stomach disorder (see May 2003 statement of the case (SOC) 
and denied them on the merits, the submission of new and 
material evidence by a claimant to reopen a previously denied 
claim is a jurisdictional prerequisite to reexamination of 
the appellant's claim by the Board, and the Board must make 
this jurisdictional determination prior to de novo review of 
the claims.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b) (West 2002).  The Board has 
characterized the issues accordingly.

In April 1997 a claim was received seeking service connection 
for "PTSD" [post-traumatic stress disorder].  The RO denied 
the claim in December 1997.  Correspondence from the veteran 
received in March 1998 may reasonably be construed as a 
notice of disagreement (NOD) with this denial.  

Since a determination of entitlement to TDIU benefits rests 
on findings as to impairment caused by service-connected 
disability, consideration of that matter must be deferred 
until the service connection claims addressed in the REMAND 
below are resolved.

The issues of service connection for a depressive disorder, a 
disorder manifested by back pain, and PTSD, as well as those 
concerning whether new and material evidence has been 
received to reopen a claim of service connection for reflux 
esophagitis with hiatal hernia are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if any action on his part is required.


FINDINGS OF FACT

1.  A positive purified protein derivative test alone does 
not constitute a chronic disability entity for which VA 
compensation benefits may be awarded; it is not shown that 
the veteran has tuberculosis or any residuals of such 
disease.

2.  An unappealed January 2001 rating decision declined to 
reopen a claim seeking service connection for residuals of a 
right Achilles tendon injury which had been denied based on 
findings that such disorder occurred after service and was 
not related to an acute and transitory left ankle sprain in 
service.  

3.  Evidence received since the January 2001 rating decision, 
to the extent it is new, does not tend to show that a rupture 
of the right Achilles tendon was manifested or incurred in 
service or is related to a left ankle sprain in service; does 
not relate to an unestablished fact necessary to establish 
the claim; and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  Service connection for a disorder manifested by a 
positive test for tuberculosis is not warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.6(a), 3.102, 
3.303 (2004).

2.  Evidence received since the January 2001 rating decision 
denying service connection for rupture of the right Achilles 
tendon is not new and material, and such claim may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  All pertinent mandates of the 
VCAA and implementing regulations appear met.  

The veteran was notified why his claims were denied in the 
August 2002 rating decision and in a May 2003 statement of 
the case (SOC).  A June 2002 letter (before the rating 
decision), in addition to specifically mentioning "VCAA," 
informed the veteran of his and VA's respective 
responsibilities in claims development, and what type of 
evidence he needed to prevail in the service connection 
claims (to include on a new and material evidence basis).  
The letter informed him that he had a year to submit 
additional evidence in support of his claims.  The SOC also 
outlined pertinent VCAA provisions and advised him of the 
revised 38 C.F.R. § 3.156 (effective August 29, 2001).  
Everything submitted by the veteran to date has been accepted 
for the record, and considered.  

As to notice content, the June 2002 letter advised the 
veteran what type of evidence was necessary to establish 
entitlement to the benefits sought (and by inference what the 
veteran should submit).  The SOC, at page four, advised the 
veteran to "provide any evidence in [his] possession that 
pertains" to his claims.  Supplemental statements of the 
case (SSOCs), issued in February and March 2004, both at page 
three, similarly advised the veteran.  He has received all 
essential notice, and is not prejudiced by any technical 
notice deficiency along the way.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).

Regarding the "duty to assist," the RO has obtained the 
veteran's service medical records and postservice VA and 
private treatment records.  Based on the veteran's request at 
the February 2005 hearing, the undersigned held the case in 
abeyance for 90 days for the appellant to submit additional 
evidence in support of the two claims being addressed.  Over 
four months have now passed, and no additional evidence from 
the appellant has been received.  The "duty to assist is not 
always a one-way street.  If a veteran (appellant) wishes 
help, he cannot passively wait for it in those circumstances 
where he may or should have information that is essential in 
obtaining the putative evidence."  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Notably, in a petition to reopen, 
the duty to assist by arranging for an examination or 
obtaining a medical opinion does not attach until the claim 
is reopened.  See 38 C.F.R. § 3.159(c)(4)(C)(iii).  The 
record (pertinent to the two instant issues) is complete.  
VA's duty to assist is met.  

[The VCAA also revised, 38 C.F.R. § 3.156(a), which defines 
"new and material evidence," for claims filed on or after 
August 29, 2001.  As the instant petition to reopen was filed 
after that date (in a July 2002 letter from the veteran), the 
new definition applies.]  

Factual Basis

Service medical records show that on March and July 1975 Army 
enlistment examinations clinical evaluation of the veteran 
was normal.  He sprained his left [emphasis added] ankle 
playing basketball in December 1975.  In December 1975, he 
complained of right foot pain when wearing certain shoes; a 
right foot or ankle disorder was not diagnosed.  He was 
treated in January 1976 for ankle sprain residuals, citing a 
sprain 2 1/2 weeks earlier.  He was placed in an Unna boot and 
told to report to full duty in two weeks.  On April 1979 
service separation examination, clinical evaluation of the 
veteran was essentially normal.  He did not complain (nor 
were findings made) of either of the disorders at issue in 
this appeal.  The April 1979 separation examination report 
indicates that the veteran claimed that his father (who he 
lived with) had tuberculosis four years ago, and that 
tuberculin tine testing was negative.

A January 1980 VA Medical Certificate and History shows that 
the veteran complained of twisting his right ankle playing 
basketball.  Partial tear of the right Achilles tendon was 
diagnosed.  A January 1980 VA hospital summary shows that 
suture repair was done to treat an acute rupture of the right 
Achilles tendon.  

A February 1988 RO rating decision denied service connection 
for right Achilles tendon rupture.  The veteran was notified 
of this decision in March 1988.  He submitted a notice of 
disagreement (NOD) in March 1988, and a SOC was issued in May 
1988.  However, he did not submit a substantive appeal, and 
the February 1988 rating decision became final.  The RO 
denied service connection essentially on the basis that the 
veteran ruptured his right Achilles tendon after his active 
service and that the rupture was not caused by an earlier 
acute and transitory left ankle sprain.  [Service connection 
for a right Achilles tendon injury was previously denied by 
the RO in June 1980.  Then, as in 1988, after submitting a 
NOD and being issued a SOC, the veteran failed to submit a 
substantive appeal.]  

The veteran thereafter sought to reopen his claim in May 
1999.  

A June 2000 lay statement by the veteran's wife asserts that 
she witnessed the veteran in a right ankle cast (apparently 
during his active service), related to a right ankle injury 
he sustained playing basketball.  She added that the cast was 
removed at Fort Belvoir, Virginia.  

A January 2001 RO rating decision denied service connection 
for a right Achilles tendon injury.  The veteran was notified 
of this decision in February 2001.  He did not appeal the 
decision.  The RO based the denial on the same reasons as 
those expressed in the February 1988 RO rating decision.  

In support of his claim for service connection for 
tuberculosis, the veteran (in a VA Form 21-526 dated in May 
2002) claimed that while at Fort Dix, New Jersey in 1975 he 
tested positive for tuberculosis.  He added that he also 
tested positive on testing conducted at the Martinsburg, West 
Virginia VA hospital and was told at that time never to take 
the test again.  

By letter of July 2002 the veteran, in pertinent part, sought 
to reopen his service connection claim for a right Achilles 
tendon injury.

An October 2002 VA field examination report shows that the 
veteran did not complain of problems associated with either 
his right ankle (Achilles tear residuals) or related to 
tuberculosis.  

An August 2003 VA treatment record shows that the veteran 
complained of a painful right posterior heel for 7 to 8 
years.  He gave a history of Achilles tendon repair in 1979.  
Another VA treatment record, also dated in August 2003, shows 
preoperative and postoperative diagnoses of right foot 
Haglund's deformity of the calcaneus bone.  The operative 
procedure was an exostectomy posterolateral calcaneus.  
A January 2004 VA outpatient treatment record shows that the 
veteran complained of continued pain following his right heel 
surgery.  A diagnosis was not given.  

At his February 2005 hearing before the undersigned, the 
veteran testified that he tested positive for tuberculosis 
both in service and after service, and that he had problems 
breathing.  See page 13 of hearing transcript.  He added that 
no physician had related his respiratory problems to his 
positive tuberculin test.  See page 14 of hearing transcript.  
At his request, the record was held in abeyance for 90 days 
to afford him time to obtain an etiology opinion (relating 
his respiratory problems to his positive tuberculin test).  
No such evidence has been received.  He also testified that 
he twisted his ankles in service, but that no physician had 
told him that he had a right ankle disability due to a sprain 
in service.  See pages 17 and 18 of hearing transcript.  He 
was given 90 days to submit a medical opinion indicating that 
injuries in service (as opposed to the postservice 1980 right 
Achilles tear) were likely the cause of his current right 
ankle disorder.  No such evidence has been received.  

Laws and Regulations

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disability 
was incurred in service.  38 C.F.R. § 3.303(d).  
Additionally, for veterans who have served 90 days or more of 
active service (as here) certain chronic disabilities, such 
as tuberculosis, are presumed to have been incurred in 
service if manifested to a compensable degree within three 
years of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

Active duty includes any period of ACDUTRA during which an 
individual was disabled by a disease or injury incurred or 
aggravated in the line of duty.  38 C.F.R. § 3.6(a).

In order to establish service connection for a claimed 
disorder, there must be:  (1)  medical evidence of a current 
disability; (2)  medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3)  medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

The mere fact of an in-service injury is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no evidence of a chronic condition during service, 
or an applicable presumption period, then a showing of 
continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).  Under 38 U.S.C.A. § 
5108, "[i]f new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim."  The United States Court of 
Appeals for the Federal Circuit has held, however, that 
evidence which is merely cumulative of other evidence in the 
record cannot be new and material even if that evidence had 
not been previously presented to the Board.  Anglin v. West, 
203 F.3d 1343 (2000).

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
new criteria apply.  Under the amended 38 C.F.R. § 3.156(a), 
"new" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  38 C.F.R. § 
3.156(a).  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Regarding materiality, the Court has held that the newly 
presented evidence need not be probative of all the elements 
required to award the claim but that the evidence must tend 
to prove the merits of the claim as to each essential element 
that was a specified basis for the last final disallowance of 
the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  It is the policy of VA 
to administer the law under a broad interpretation, 
consistent with the facts in each case with all reasonable 
doubt to be resolved in favor of the claimant; however, the 
reasonable doubt rule is not a means for reconciling actual 
conflict or a contradiction in the evidence.  38 C.F.R. § 
3.102.

Analysis

Positive Test for Tuberculosis

There is no medical evidence of a current disability due to 
positive tuberculin tine testing in service.  And contrary to 
the assertions by the appellant, the record is also devoid of 
evidence of a positive PPD purified protein derivative (of 
tuberculin)) test.  In addition a positive PPD (purified 
protein derivative (of tuberculin)) test is not of itself a 
disability, rather it is a finding on a laboratory tuberculin 
test used in exploring a possible diagnosis of tuberculosis.  
See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1687, 1756 (28th 
ed. 1994).  Furthermore, the medical evidence of record does 
not reflect findings of a current pulmonary disorder.  The 
veteran has not identified or submitted any medical evidence 
of such disability.

The veteran's own suggestions that he has a disability such 
as tuberculosis due to the positive tuberculin tine test in 
service are afforded no probative weight in the absence of 
evidence that the veteran has the expertise to render 
opinions about medical matters.  Although the veteran is 
competent to testify as to his symptoms, where the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  See Espiritu, supra.  The medical evidence of 
record does not reflect a diagnosis of a disability due to a 
positive tuberculin tine test.

In the absence of proof of a present disability, there cannot 
be a valid claim [of service connection].  Hickson, supra.  
See also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
A VA examination is not indicated as there is no evidence of 
related disease or injury in service (and no evidence 
suggesting a nexus between any possible current respiratory 
disability and service, other than by the veteran's own 
allegations).  38 C.F.R. § 3.159(4)(A).  

The preponderance of the evidence is against the claim.  
Hence, it must be denied.

Right Achilles Tendon Rupture Injury Residuals

An unappealed January 2001 rating decision declined to reopen 
a claim seeking service connection for a right Achilles 
tendon rupture essentially on the basis that the veteran 
ruptured his right Achilles tendon after his active service 
and that the rupture was not caused by an earlier acute and 
transitory [left] ankle sprain.  The veteran did not appeal 
that decision.  It is final, and the claim may not be 
reopened, and the disposition revised, unless new and 
material evidence is received.  38 U.S.C.A. §§ 7105, 5108.

In such circumstances, for evidence to be new and material, 
it would have to tend to show that a right Achilles injury 
occurred in service (or was somehow related to an injury or 
disease in service).  

The additional evidence received since January 2001 consists 
essentially of VA medical records and hearing testimony by 
the veteran.  The medical records show complaints of right 
heel pain and subsequent right foot surgery in 2003; they do 
not relate the current right ankle disability to service (or 
to the left ankle injury therein).  Regarding the veteran's 
own testimony assertions that his right Achilles tendon 
rupture is related to service, such lay statements are not 
competent evidence inasmuch as opinions regarding such 
matters require medical expertise, and laypersons lack such 
expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992). 

The additional evidence (medical and hearing testimony) is 
"new" only in the sense that it was not previously of 
record.  Essentially, it is cumulative to the evidence 
previously of record.  As it tends to establish current 
disability, and not nexus of such disability to service, it 
does not relate to the unestablished fact necessary to 
substantiate the claim, and does not raise a reasonable 
possibility of substantiating the claim.  In conclusion, 
evidence received since January 2001 is cumulative and does 
not address the matter at hand; it is neither new, nor 
material.  Accordingly, the claim may not be reopened.


ORDER

Service connection for a disorder manifested by a positive 
test for tuberculosis is denied.

The appeal to reopen a claim of entitlement to service 
connection for residuals of a right Achilles tendon injury is 
denied.

REMAND

Regarding the claims of entitlement to service connection for 
a depressive disorder and for a disorder manifested by back 
pain, in a VA Form 21-4142 (JF), signed and dated by the 
veteran in March 2002, he advised that he was been treated by 
three private physicians (orthopedic, neurologic, and 
surgical [back]) and at two separate VA medical facilities 
(Martinsburg, West Virginia [for alcohol problems] and 
Durham, North Carolina [psychiatry and psychology 
treatment]).  Review of the claim folders revealed that 
records of treatment by one of the three private medical 
providers are of record.  However, there has been no attempt 
to secure treatment records from the other two named private 
medical providers, and further development is clearly 
indicated.  As these records may have bearing on the 
veteran's claims they should be associated with the record.  
Similarly, as the most recent medical records on file from 
the Durham VA medical facility are dated in 1999, 
contemporaneous records from this facility should be sought.  
Also, VA records from the Martinsburg, West Virginia facility 
have not been sought.  While these records were noted by the 
veteran to involve treatment afforded him for alcohol abuse, 
a disability he has withdrawn from appellate consideration, 
he also noted in April 2002 (see date of receipt of VA Form 
21-4138) that he was treated at the Martinsburg, West 
Virginia for his claimed depressive disorder and PTSD.  
Therefore, these records must be secured.  

Regarding the claim for service connection for reflux 
esophagitis with hiatal hernia, the veteran testified at his 
February 2005 hearing that VA physicians told him that 
stomach complaints he had in service (see April 1979 Report 
of Medical History, showing complaints of a history of 
frequent indigestion and findings of stomach pains attributed 
to tension) were possibly related to his current condition.  
See page 19 of hearing transcript.  In response to this 
assertion by the veteran, the undersigned advised him that VA 
medical records from the VA medical facilities in Durham and 
Greenville would be sought.  See page 21 of hearing 
transcript.  VA medical records on file show diagnoses of 
esophagitis and gastroesopheageal reflux disease (GERD) in 
1996.  

Regarding the veteran's disagreement with the December 1997 
decision denying service connection for PTSD, the Board notes 
that when there has been an RO adjudication of a claim and a 
NOD as to its denial, the claimant is entitled to a SOC, and 
the RO's failure to issue a SOC is a procedural defect 
requiring remand.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995).  Pursuant to 38 C.F.R. § 19.9(a), if further evidence 
or clarification of the evidence or correction of a 
procedural defect is essential for a proper appellate 
decision, the Board is required to remand the case to the 
agency of original jurisdiction for the necessary action.  
If, as is the case here, a claim has been placed in appellate 
status by the filing of a NOD, the Board must remand it to 
the RO for preparation of a statement of the case (SOC) as to 
that claim.  See Manlicon v. West, 12 Vet. App. 238 (1999).  
Here, although a SOC was ultimately issued in May 2003, the 
matter of entitlement to service connection was addressed at 
that time in the context of a "new and material" evidence 
to reopen claim, as opposed to on a de novo basis.  

Furthermore regarding the PTSD claim, PTSD has been 
diagnosed.  See October 2003 VA outpatient psychiatric 
record.  The examiner commented that the PTSD was related to 
the veteran having witnessed two fatal accidents while in the 
Army.  Regarding these claimed stressors, the veteran claims 
that during maneuver exercises at Camp Pendleton, California 
in 1977 he witnessed a marine's chest being "blown out."  
He added that in 1978, during live training exercises at Fort 
Lewis, Washington, the acting first sergeant ran over the 
executive officer and his radio carrier who were both 
sleeping under a jeep.  He repeated these stressors at the 
February 2005 hearing before the undersigned.  See pages 22-
24.  He testified that he saw the marine blown up in June or 
July 1977, and that the marine was evacuated by helicopter to 
a medical facility for treatment.  He did not know the 
location of the treating facility.  He also described the 
other incident, the service members being run over by the 
jeep as happening in 1977 at Fort Lewis, Washington while he 
was with A Company, 2nd and 47th.  Notably, he added that the 
two persons run over were not injured.  

Regarding the alleged stressors, while certain claimed 
stressors may be incapable of verification, there has been no 
attempt to verify those stressors that are verifiable.  
Specifically, while the incident of the fellow service 
members being run over by the jeep may be incapable of 
verification (because no injuries were sustained), a marine 
being blown up during training exercises at Camp Pendleton in 
1977 should be a documented event.  

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain complete copies 
of private medical records cited by the 
veteran on a March 2002 VA Form 21-
4142(JF).  The records secured should 
include those from Dr. Rice, Roxboror 
Road, Durham, NC  27704 (neurologic) and 
Durham County General Hospital, Durham, 
NC  27704 (back operation).  The RO 
should also associate with the record all 
medical records concerning treatment 
afforded the veteran at the Durham, NC VA 
medical facility from 1999 to the present 
and all records from the Martinsburg, 
West Virginia and Greenville, North 
Carolina VA medical facilities.  If any 
of these records cannot be obtained, the 
attempt to obtain them should be 
documented for the record.

2.  The RO should ask the veteran to provide 
more specific information 
(dates/locations/unit assigned) regarding the 
events in service when he witnessed a marine 
being "blown up" at Camp Pendleton.  Based 
on that information, the RO should arrange 
for exhaustive development for verification 
of such stressor event.  It should be 
conclusively established whether or not the 
event occurred.  

3.  The RO must make a specific determination 
as to whether or not the veteran was exposed 
to a stressor event in service.  

4.  Then, and only if the RO determines that 
the veteran was indeed exposed to a stressor 
event in service, the RO should arrange for a 
VA examination to determine whether the 
veteran has PTSD based upon such stressor.  
The claim files must be reviewed by the 
examiner.  The examiner should explain the 
rationale for any opinion given.

5.  After the development ordered above (and 
any other action deemed necessary, such as 
affording the veteran a medical 
examination(s)) is completed, the RO should 
review the entire record and re-adjudicate 
the claims in light of any and all additional 
evidence received.  (If any development 
ordered above suggests follow-up/additional 
development is necessary, such should be 
pursued to its logical conclusion (until all 
unanswered questions are answered/or until 
further development is infeasible) .  If any 
claim remains denied, the RO should issue an 
appropriate SSOC, and give the veteran and 
his representative the opportunity to 
respond.  The case should then be returned to 
the Board for further review, if otherwise in 
order.

The purposes of this remand are to assist the veteran in the 
development of his claims and to satisfy due process 
concerns.  He has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  



	                     
______________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


